Citation Nr: 1436914	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-11 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to special monthly pension based on the need for the aid and attendance of another person, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payments for such benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.  He died in January 2013.  The appellant is his surviving spouse and has been substituted as the claimant on appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly pension based on the need for aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final July 2006 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a lung condition.

2.  Evidence added to the record since the July 2006 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung condition.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection for a lung condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lung condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Pertaining to the Veteran's application to reopen his claim of entitlement to service connection for a lung condition, an August 2009 letter, sent prior to the issuance of the unfavorable rating decision in June 2010, advised him that his claim had previously been denied in July 2006.  In this regard, the August 2009 letter informed him that his claim for a lung condition had been denied based on the fact that although current treatment records showed evidence of benign prostatic hypertrophy, centrilobular emphysema, and bilateral bronchial wall thickening, there was no evidence of this condition in service.  The letter also provided him with the definition of new and material evidence and the criteria governing service connection.

As to the claim for service connection for bilateral hearing loss, in an August 2009 letter, sent prior to the initial unfavorable rating decision in June 2010, VA advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the claim's file contains the Veteran's service personnel records, some service medical records, post-service private medical records, various non-medical documents, and the appellant's statements.  In June 2006, VA informed the Veteran that his service treatment records were unavailable and that they may have been destroyed in a fire at the National Archives and Records Administration in 1973.  VA requested that the Veteran complete and submit an NA Form 13055 so that VA could request a thorough search of military medical records in support of his claim.  No response has been received.  In July 2006, VA issued a memorandum documenting the steps taken to obtain any outstanding service medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the appellant, as the substituted claimant, will not be prejudiced by a decision on the merits of her claim.

II.  Analysis

A.  New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a lung condition was initially denied in a July 2006 rating decision.  At such time, the RO considered the Veteran's partial service treatment and personnel records, as well as his post-service treatment records indicating that he had diagnoses of benign prostatic hypertrophy, centrilobular emphysema, and bilateral bronchial wall thickening.  The RO determined that there was no evidence of these conditions in service.  The RO also denied his claim for asbestos exposure.

In August 2006, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding her claims of entitlement to service connection for a lung condition was received until May 2009, when VA received his application to reopen such claim.  Therefore, the July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

Therefore, the pertinent inquiry in this case is whether new and material evidence has been received since the July 2006 rating decision in order to reopen a claim of entitlement to service connection for a lung condition.

The basis for the July 2006 denial was that there was no evidence of the Veteran's lung condition during service.

Evidence added to the claims file since July 2006 includes private and VA treatment records showing diagnoses of chronic obstructive pulmonary disease (COPD), pulmonary hyperexpansion, and asthmatic bronchitis.  The Veteran also submitted a number of statements.  In his September 2010 notice of disagreement, the Veteran stated that he "was hospitalized often due to pneumonia and more than likely this...contributed to my lung condition. . . . If pneumonia contributed to my scar[r]ed lung, the possibility of connecting this to my current condition [] more than likely will establish [service connection] for COPD."  On his May 2012 VA Form 9, the Veteran stated that he was exposed to asbestos during service.

The Board finds that such newly received evidence is cumulative or redundant of the evidence of record at the time of the July 2006 decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a lung condition.  Specifically, the Veteran's new lung diagnoses provide additional information regarding the nature of his current disability.  This information is not new and material as it was established at the time of the July 2006 decision that the Veteran had a current disability.  In addition, the statements regarding a history of pneumonia as well as claimed exposure to asbestos are not new and material.  At the time of the July 2006 decision, the RO had considered the Veteran's service medical records which showed that he had a 

diagnosis of pneumonia.  At that time, the RO also considered the Veteran's contention that he was exposed to asbestos during service.  The newly received evidence fails to provide any nexus between the Veteran's current lung condition and service.

Consequently, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung condition.  Therefore, as new and material evidence has not been received, the Veteran's application to reopen his claim of entitlement to service connection for a lung condition must be denied.

B.  Service Connection for Bilateral Hearing Loss

The Veteran claimed that he had bilateral hearing loss as a result of working as an airplane mechanic on the flight line.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as 

organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. 

App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted previously, the Veteran asserted that his hearing problems were the result of unprotected exposure to flight line noise during his active duty service.  The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his military occupational specialty (MOS) of ""Flt Line Maint Sq."  Therefore, the Board acknowledges that the Veteran was exposed to noise during service.  

Although the Veteran's service treatment records are unavailable, the Veteran did not state that he was treated for hearing loss while in service.  The Veteran did not report any treatment for hearing loss prior to August 2001.  

In September 2009, the Veteran was afforded a VA audiology examination.  The audiologist found that the Veteran's right ear hearing was within normal limits to 1000 Hertz with moderate to severe sensorineural hearing loss between 2000 and 6000 Hertz, and a profound loss at 8000 Hertz.  In the left ear, his hearing was within normal limits to 1000 Hertz with mild to severe sensorineural hearing loss to 8000 Hertz.  While the audiometric test results indicated that the Veteran met the threshold for a hearing loss disability under 38 C.F.R. § 3.385, the examiner opined that the Veteran's hearing loss was less likely than not related to his service.  The 

examiner explained that there was no supporting data as "there is no evidence regarding a hearing loss with an onset in the military or within a reasonable time post active duty time."

The Board has considered the Veteran's and the appellant's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as lay people, they are not competent to render such a complex medical opinion.  In this regard, while they are competent to describe the Veteran's hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, they are not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his spouse's opinions are nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his December 1954 separation from service.  Moreover, the first evidence of bilateral hearing loss was in August 2001, over 46 years after his separation from service.  

The Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.  However, in this case, the Veteran did not claim that he had continuing problems with hearing loss from or proximate to service to the time he initiated his claim for service connection.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not met.

The Board finds that the evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's bilateral hearing loss was etiologically related to service.  The Board notes that the only competent medical evidence of record is against the Veteran's claim for service connection.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a lung condition, the appeal is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In cases where a veteran meets the threshold requirements for pension, the amount of pension benefits to be awarded is calculated to be an amount equal to the difference between the veteran's countable family income and the maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2013).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  On the other hand, there are some sources of income that are excluded from countable income, such as welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's MAPR, may also be reduced from the veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2013).  

In May 2009, the Veteran submitted a claim for special monthly pension based on the need for aid and attendance of another person.  The RO determined that his income exceeded the maximum allowable income limits for his claim to be granted.

The Board notes that the RO completed income worksheets for the years 2009 and 2010 and found that the Veteran had excessive income.  However, it is unclear what financial records were used to make such determination as the only financial document in the claims file is a 2010 tax form showing the Veteran's itemized deductions.  Furthermore, there are no financial documents of record for any year after 2010.  

The Board notes that the RO included $20,400.00 ($1,700.00 per month) of rental income in the 2009 and 2010 income worksheets.  However, in a September 2012 

statement to her Congressman, the appellant claimed that that their rental property was "not rented all the time."  The Board finds that a review of the Veteran's complete tax returns will clarify how much rental income the Veteran received during the appellate period.  The appellant has also claimed that the unreimbursed medical expenses listed on the 2010 income worksheet are incorrect.  See June 2011 statement.  The appellant claims that the Veteran had $11,580.00 in medical expenses in 2010, while the 2010 income worksheet indicates that the Veteran had $219.00 in unreimbursed medical expenses.  The Board has not found any documentation in the file indicating that the Veteran's medical expenses were $219.00 in 2010.  On remand, the RO should re-evaluate the Veteran's unreimbursed medical expenses for the year 2010.

The Board finds that the Veteran's complete tax returns from the years 2009 to 2013 are necessary to determine whether his income was excessive for purposes of special monthly pension based on the need for aid and attendance of another person.  Further, the appellant should be advised that she should submit all available records showing the amount of unreimbursed medical expenses incurred between 2009 and 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with the opportunity to complete an additional VA Form 21-0518-1, Improved Pension Eligibility Verification Report. Request clarification in this regard as to identify all income, as well as expenses or exclusions from their countable income for VA purposes, for each annualized 12-month period from January 2009 to the present.  Additionally, ask the appellant to provide complete copies of the Veteran's complete tax returns from 2009, 2010, 2011, 2012, and 2013.  Ask the appellant to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc. 

2.   Upon receipt of such data, recalculate in writing the Veteran's countable income for each year from 2009 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from January 2009 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period. See 38 C.F.R. §§ 3.660, 3.661 (2013). 

After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


